EXHIBIT 10.1 CREDIT AGREEMENT Dated as of June 11, 2010 among HNI CORPORATION, as Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO, as Guarantors THE LENDERS PARTIES HERETO and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent PNC BANK, N.A., THE PRIVATE BANK AND TRUST COMPANY and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint Lead Bookrunners TABLE OF CONTENTS SECTION1DEFINITIONS 1 Definitions 1 Computation of Time Periods, Etc. 27 Accounting Terms 27 Exchange Rates; Currency Equivalents 28 Redenomination of Certain Foreign Currencies and Computation of DollarAmounts 29 Execution of Documents 29 SECTION2CREDIT FACILITY 29 Revolving Loans 29 Competitive Loan Subfacility 31 Swingline Loan Subfacility 34 Letter of Credit Subfacility 37 Additional Loans 40 Default Rate 41 Extension and Conversion 42 Prepayments 42 Termination and Reduction of Commitments 43 Fees 44 Computation of Interest and Fees 45 Pro Rata Treatment and Payments 45 Non-Receipt of Funds by the Administrative Agent 48 Inability to Determine Interest Rate 49 Illegality 50 Change in Law 51 Indemnity 53 Taxes 53 Indemnification; Nature of Issuing Lender's Duties 56 Replacement of Lenders 57 Lender Representation and Warranty 58 Cash Collateral 58 Defaulting Lenders 59 SECTION3REPRESENTATIONS AND WARRANTIES 62 Financial Statements 62 Organization; Existence; Patriot Act Information 62 Authorization; Power; Enforceable Obligations 63 Consent; Government Authorizations 63 No Material Litigation 63 Taxes 64 ERISA 64 Governmental Regulations, Anti-Terrorism Laws; Etc. 65 Subsidiaries 67 Use of Proceeds 67 i Contractual Obligations; Compliance with Laws; No Conflicts 67 Accuracy and Completeness of Information 68 Environmental Matters 68 No Burdensome Restrictions 69 Title to Property 69 Insurance 69 Licenses and Permits 70 Labor Matters 70 No Material Adverse Effect 70 Solvency 70 Authorized Officer 70 SECTION4CONDITIONS 71 Conditions to Closing 71 Conditions to All Extensions of Credit 73 SECTION5AFFIRMATIVE COVENANTS 74 Financial Statements 74 Certificates; Other Information 75 Notices 77 Maintenance of Existence; Compliance with Laws; ContractualObligations 78 Maintenance of Property; Insurance 78 Inspection of Property; Books and Records; Discussions 79 Use of Proceeds 79 Additional Guarantors 79 Financial Covenants 80 Payment of Obligations 80 Environmental Laws 80 Further Assurances 81 SECTION6NEGATIVE COVENANTS 81 Indebtedness 81 Liens 83 Nature of Business 83 Mergers, Sale of Assets and Indebtedness of Subsidiaries 83 Advances, Investments and Loans 84 Transactions with Affiliates 85 Fiscal Year; Organizational Documents 85 Limitation on Restricted Actions 85 Restricted Payments 86 Sale Leasebacks 86 No Further Negative Pledges 86 SECTION7EVENTS OF DEFAULT 87 Events of Default 87 Acceleration; Remedies 89 Rescission of Acceleration 90 ii SECTION8AGENCY PROVISIONS 90 Appointment and Authority 90 Nature of Duties 91 Exculpatory Provisions 91 Reliance by Administrative Agent 92 Notice of Default 92 Non-Reliance on Administrative Agent and Other Lenders 93 Indemnification 93 Administrative Agent in Its Individual Capacity 94 Successor Administrative Agent 94 Guaranty Matters 95 Bank Products 95 SECTION9GUARANTY 95 The Guaranty 95 Bankruptcy 96 Nature of Liability 97 Independent Obligation 97 Authorization 97 Reliance 97 Waiver 98 Limitation on Enforcement 99 Confirmation of Payment 99 SECTION 10 MISCELLANEOUS 99 Amendments and Waivers 99 Notices No Waiver; Cumulative Remedies Survival of Representations and Warranties Payment of Expenses and Taxes Successors and Assigns; Participations; Purchasing Lenders Adjustments; Set-off Table of Contents and Section Headings Counterparts; Effectivenesss; Electronic Execution Judgment Currency Severability Integration GOVERNING LAW Consent to Jurisdiction and Service of Process Confidentiality; Non-Public Information Acknowledgments Waivers of Jury Trial Patriot Act Notice Resolution of Drafting Ambiguities Press Releases and Related Matters Appointment of Borrower No Advisory or Fiduciary Responsibility Responsible Officers and Authorized Officers iii SCHEDULES Schedule 3.2Patriot Act Information Schedule 3.9Subsidiaries Schedule 3.16Insurance Schedule 3.18Labor Matters Schedule 3.21Authorized Officers Schedule 6.1Indebtedness Schedule 6.2Liens EXHIBITS Exhibit 1.1A Form of Account Designation Letter Exhibit 1.1B Existing Letters of Credit Exhibit 1.1C Mandatory Cost Rate Exhibit 1.1D Form of Bank Product Provider Notice Exhibit 2.1(a) Lenders and Commitments Exhibit 2.1(b)(i) Form of Notice of Borrowing Exhibit 2.1(e) Form of Revolving Note Exhibit 2.2(b)-1 Form of Competitive Bid Request Exhibit 2.2(b)-2 Form of Notice of Receipt of Competitive Bid Request Exhibit 2.2(c) Form of Competitive Bid Exhibit 2.2(e) Form of Competitive Bid Accept/Reject Letter Exhibit 2.3(e)
